On Appellant’s Motion for Rehearing.
WOODLEY, Commissioner.
Appellant says that we were in error in holding the complaint and information to be sufficient without an allegation that appellant drove his automobile into the person injured, or into a vehicle in which such person was riding.
Art. 1149, P.C., Vernon’s Ann.P.C. art. 1149, does not contain such language, though it has been construed to mean that the collision should be made with a motor vehicle. See Schultz v. State, 137 Tex.Cr.R. 164, 128 S.W.2d 36.
Appellant points out that in Huff v. State, 123 Tex.Cr.R. 238, 58 S.W.2d 113, the allegations of the complaint and information are not identical with the allegations here under attack.
The allegations here complained of do appear to be identical with those approved by this court in Young v. State, 120 Tex. Cr.R. 39, 47 S.W.2d 320; Warren v. State, 140 Tex,Cr.R. 119, 143 S.W.2d 620; and in Schultz v. State, supra.
Such allegations follow the language of the statute, and the form recommended in Willson’s Texas Criminal Forms, 5th Ed., Form No. 505.
*304We remain convinced that the complaint and information are sufficient to charge the offense.
Appellant’s motion for rehearing is therefore overruled.
Opinion approved by the Court.